DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 4/12/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (US 2011/021600 ‒hereinafter Goda) in view of Moschiano et al. (US 2008/0239806 ‒hereinafter Moschiano).

Regarding claim 1, Goda discloses a semiconductor memory device comprising:
a memory block (102; fig. 1) including a plurality of memory cells (104; fig. 1) to program to a plurality of program states (the memory cells are programmed to a plurality of program states; para 0015) during a program operation (para 0036);
a voltage generator (140; fig. 1) configured to generate a program voltage (Vpgm; para 0034) and a select line voltage (Vsgd; para 0026) to apply to the memory block (102; fig. 1) during the program operation (para 0036); and
a circuit (100; fig. 1) configured to store program data (i.e. write data; para 0023) during the program operation and control a potential of bit lines (drivers DVR functions to control a potential, i.e. voltages, provided to the bit lines BL; para 0034) of the memory block (102; fig. 1), wherein the voltage generator (140; fig. 1) is configured to:
generate the select line voltage (Vsgd; para 0026) as a first select line voltage (Vsgd_high; fig. 3) during a first program operation (300; fig. 3) on some program states (i.e. corresponding to some program levels, such as a selected level; para 0059, 0072) among the plurality of program states (para 0015), and
generate the select line voltage (Vsgd; para 0026) as a second select line voltage (Vsgd_low; fig. 3) for which a potential is lower than a potential of the first select line voltage (para 0037) during a second program operation (310; fig. 3) on remaining program states (i.e. corresponding to remaining program levels, such as a highest selected level; para 0064, 0076) among the plurality of program states (para 0015).
Goda does not expressly disclose a read and write circuit configured to temporarily store program data and control a potential of bit lines based on the temporarily stored program data.
Moschiano discloses a read and write circuit (650/655; fig. 6) configured to temporarily store program data (program data are temporarily stored in read latch; para 0080) and control a potential of bit lines (i.e. by selectively biasing a voltage of bit lines; para 0024) based on the temporarily stored program data (the temporarily stored program data is read in a verify operation, selectively biasing the voltage of bit lines is based on the verify operation; para 0024, 0045).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Moschiano for the purpose of facilitating data accessing schemes by maintaining memory cell threshold voltages at an optimal distribution while not compromising on the speed of the data accessing  (para 0012-0013 of Moschiano).

Regarding claim 2, Goda discloses the semiconductor memory device, wherein the select line voltage is a voltage applied to a drain select line (256; fig. 2) of the memory block.

Regarding claim 3, Goda discloses the semiconductor memory device, wherein:
the first program operation (300; fig. 3) includes a plurality of program loops, and each of the plurality of program loops includes a program voltage apply operation (fig. 4), and a main verify operation (737; fig. 7).
Goda does not expressly disclose a pre-verify operation.
Moschiano discloses a pre-verify operation (PVFY; fig. 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Moschiano for the purpose of facilitating data accessing schemes by maintaining memory cell threshold voltages at an optimal distribution while not compromising on the speed of the data accessing  (para 0012-0013 of Moschiano).

Regarding claim 4, Goda discloses the semiconductor memory device, wherein:
the voltage generator is configured to generate to the memory block (fig. 1), and apply a set bit line voltage to the bit lines (Vbl; fig. 3, 4).
Goda does not expressly disclose during the pre-verify operation, a pre-verify voltage and provide the pre-verify voltage, and the read and write circuit is configured to sense a current amount of the bit lines and apply a set bit line voltage to the bit lines based on a sensing result.
Moschiano discloses during the pre-verify operation, a pre-verify voltage and provide the pre-verify voltage (PVFY; para 0023), and the read and write circuit is configured to sense a current amount of the bit lines (sensing current changes in the bit lines during the verify operation; para 0080) and apply a set bit line voltage to the bit lines (a bit line voltage is set by selectively biasing the voltage of bit lines; para 0024) based on a sensing result (selectively biasing the voltage of bit lines is based on a sensing result of the verify operation; para 0024, 0045).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Moschiano for the purpose of facilitating data accessing schemes by maintaining memory cell threshold voltages at an optimal distribution while not compromising on the speed of the data accessing  (para 0012-0013 of Moschiano).

Regarding claim 5, Goda discloses the semiconductor memory device, wherein:
a program permission voltage, and a program inhibition voltage (para 0035).
Goda does not expressly disclose the set bit line voltage is higher than a program permission voltage, and the set bit line voltage is lower than a program inhibition voltage.
Moschiano discloses the set bit line voltage is higher than a program permission voltage, and the set bit line voltage is lower than a program inhibition voltage (para 0024).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Moschiano for the purpose of facilitating data accessing schemes by maintaining memory cell threshold voltages at an optimal distribution while not compromising on the speed of the data accessing  (para 0012-0013 of Moschiano).


Regarding claim 6, Goda does not expressly disclose the semiconductor memory device, wherein the voltage generator is configured to:
generate, during the main verify operation, a main verify voltage higher than the pre-verify voltage, and provide the main verify voltage to the memory block.
Moschiano discloses generate, during the main verify operation, a main verify voltage higher (VFY; fig. 2) than the pre-verify voltage, and provide the main verify voltage to the memory block (para 0023).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Moschiano for the purpose of facilitating data accessing schemes by maintaining memory cell threshold voltages at an optimal distribution while not compromising on the speed of the data accessing  (para 0012-0013 of Moschiano).

Regarding claim 7, Goda discloses the semiconductor memory device, wherein:
the second program operation (310; fig. 3) includes a plurality of program loops (fig. 4), and
each of the plurality of program loops includes a program voltage apply operation and a main verify operation (737; fig. 7).

Regarding claim 8, Goda discloses a semiconductor memory device comprising:
a memory block (102; fig. 1) including a plurality of memory cells (104; fig. 1) programmable to first to n-th program states (the memory cells are programmed to a plurality of programmable first to n-th states; para 0015);
a voltage generator (140; fig. 1) configured to generate a program voltage (Vpgm; para 0034) and a select line voltage (Vsgd; para 0026) to apply to the memory block (102; fig. 1) during a plurality of program operations (para 0036) corresponding to the respective first to n-th program states (para 0015);
a circuit (100; fig. 1) configured to store program data (i.e. write data; para 0023) during the program operation and control a potential of bit lines (drivers DVR functions to control a potential, i.e. voltages, provided to the bit lines BL; para 0034) of the memory block (102; fig. 1); and
control logic (118; fig. 1) configured to control (para 0023) the voltage generator (140; fig. 1) and the circuit (100; fig. 1) to sequentially perform (fig. 4) the plurality of program operations (para 0036), wherein the control logic controls the voltage generator to:
generate the select line voltage (Vsgd; para 0026) as a first select line voltage (Vsgd_high; fig. 3) during a program operation (300; fig. 3) corresponding to the first program state (the program operation programs to the first program state among the n-th program state; fig. 3, para 15) to a specific program state (the first program state is any of a specific program state, i.e. specific program level, such as Levels 1-3; para 0059, 0072), and
generate the select line voltage (Vsgd; para 0026) as a second select line voltage (Vsgd_low; fig. 3) for which a potential is lower than a potential of the first select line voltage (para 0037) during a program operation (310; fig. 3) corresponding to at least one program state (the program operation programs to at least one program state among the n-th program state; fig. 3; para 0015) next to the specific program state (the at least one program state is any of a program state, i.e. program level, that is considered next to program respective of the specific program state; para 0064, 0076).
Goda does not expressly disclose a read and write circuit configured to temporarily store program data and control a potential of bit lines based on the temporarily stored program data.
Moschiano discloses a read and write circuit (650/655; fig. 6) configured to temporarily store program data (program data are temporarily stored in read latch; para 0080) and control a potential of bit lines (i.e. by selectively biasing a voltage of bit lines; para 0024) based on the temporarily stored program data (the temporarily stored program data is read in a verify operation, selectively biasing the voltage of bit lines is based on the verify operation; para 0024, 0045).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Moschiano for the purpose of facilitating data accessing schemes by maintaining memory cell threshold voltages at an optimal distribution while not compromising on the speed of the data accessing  (para 0012-0013 of Moschiano).

Regarding claim 9, Goda discloses the semiconductor memory device, wherein the select line voltage is a voltage applied to a drain select line (256; fig. 2) of the memory block.

Regarding claim 10, Goda discloses the semiconductor memory device, wherein:
the program operation (300; fig. 3) corresponding to the first to specific program states includes a program voltage apply operation (fig. 4), and a main verify operation (737; fig. 7), and
the program operation (310; fig. 3) corresponding to the at least one program state next to the specific program state includes the program voltage apply operation (fig. 4) and the main verify operation (737; fig. 7).
Goda does not expressly disclose a pre-verify operation.
Moschiano discloses a pre-verify operation (PVFY; fig. 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Moschiano for the purpose of facilitating data accessing schemes by maintaining memory cell threshold voltages at an optimal distribution while not compromising on the speed of the data accessing  (para 0012-0013 of Moschiano).

Regarding claim 11, Goda discloses the semiconductor memory device, wherein:
the voltage generator is configured to provide to the memory block (fig. 1), and apply a set bit line voltage to the bit lines (Vbl; fig. 3, 4).
Goda does not expressly disclose during the pre-verify operation, a pre-verify voltage lower than a main verify voltage, and the read and write circuit is configured to sense a current amount of the bit lines and apply a set bit line voltage to the bit lines based on a sensing result.
Moschiano discloses during the pre-verify operation, a pre-verify voltage (PVFY; para 0023) lower than a main verify voltage (PVF; fig. 2), and the read and write circuit is configured to sense a current amount of the bit lines (sensing current changes in the bit lines during the verify operation; para 0080) and apply a set bit line voltage to the bit lines (a bit line voltage is set by selectively biasing the voltage of bit lines; para 0024) based on a sensing result (selectively biasing the voltage of bit lines is based on a sensing result of the verify operation; para 0024, 0045).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Moschiano for the purpose of facilitating data accessing schemes by maintaining memory cell threshold voltages at an optimal distribution while not compromising on the speed of the data accessing  (para 0012-0013 of Moschiano).

Regarding claim 15, Goda discloses a method of operating a semiconductor memory device, the method comprising:
setting a drain select line voltage (Vsgd; para 0026) to a first drain select line voltage (Vsgd_high; fig. 3);
sequentially performing (fig. 4) a plurality of first program loops (430; fig. 4) corresponding to first to specific program states (a first program state is any of a specific program state, i.e. specific program level, such as Levels 1-3; para 0059, 0072) among first to n-th program states (memory cells are programmed to a plurality of programmable first to n-th states; para 0015);
setting the drain select line voltage (Vsgd; para 0026) to a second drain select line voltage (Vsgd_low; fig. 3) for which a potential is lower than a potential of the first drain select line voltage (para 0037) when a program operation corresponding to the specific program state (program operation 300; fig. 3) is completed (Vsgd_low is set for a next program operation when the specific program state is completed programming to the specific program level; para 0059, 0072-0074); and
sequentially performing (fig. 4) a plurality of second program loops (440; fig. 4) corresponding to a program state next to the specific program state (a program state of the second program loops is any of a program state, i.e. program level, that is considered next to program respective of the specific program state; para 0064, 0076).

Regarding claim 16, Goda discloses the method, wherein:
each of the plurality of first program loops includes a program voltage apply operation (430; fig. 4), and a main verify operation (737; fig. 7), and each of the plurality of second program loops includes the program voltage apply operation (440; fig. 4) and the main verify operation (737; fig. 7).
Goda does not expressly disclose a pre-verify operation.
Moschiano discloses a pre-verify operation (PVFY; fig. 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Moschiano for the purpose of facilitating data accessing schemes by maintaining memory cell threshold voltages at an optimal distribution while not compromising on the speed of the data accessing  (para 0012-0013 of Moschiano).


Regarding claim 17, Goda discloses the method, includes determining whether a threshold voltage of memory cells is programmed to a target level (fig. 7).
Goda does not expressly disclose wherein the pre-verify operation includes determining whether a threshold voltage of memory cells is programmed to a pre-level lower than a target level.
Moschiano discloses wherein the pre-verify operation includes determining whether a threshold voltage of memory cells is programmed to a pre-level lower (222, 232, 242; fig. 2) than a target level (220-240; fig. 2).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Moschiano for the purpose of facilitating data accessing schemes by maintaining memory cell threshold voltages at an optimal distribution while not compromising on the speed of the data accessing  (para 0012-0013 of Moschiano).

Regarding claim 18, Goda discloses the method, includes setting a set bit line voltage (Vbl; fig. 3,  4) to bit lines of the memory cells, when the threshold voltage of the memory cells is programmed to the pre-level as a result of the pre-verify operation.
Goda does not expressly disclose wherein the pre-verify operation includes setting a set bit line voltage higher than a program permission voltage, when the threshold voltage of the memory cells is programmed to the pre-level as a result of the pre-verify operation.
Moschiano discloses wherein the pre-verify operation includes setting a set bit line voltage higher than a program permission voltage, when the threshold voltage of the memory cells is programmed to the pre-level as a result of the pre-verify operation (para 0024).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Moschiano for the purpose of facilitating data accessing schemes by maintaining memory cell threshold voltages at an optimal distribution while not compromising on the speed of the data accessing  (para 0012-0013 of Moschiano).

Regarding claim 19, Goda discloses the method, wherein the first drain select voltage is applied to a drain select line (256; fig. 2) of a memory block during the program voltage apply operation of each of the plurality of first program loops (430; fig. 4).

Regarding claim 20, Goda discloses the method, wherein the second drain select voltage is applied to the drain select line (256; fig. 2) of the memory block during the program voltage apply operation of each of the plurality of second program loops (440; fig. 4).

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goda et al. (US 2011/021600 ‒hereinafter Goda) in view of Moschiano et al. (US 2008/0239806 ‒hereinafter Moschiano) as applied to claim 8 above, and further in view of Lee et al. (US 2005/0248993 ‒hereinafter Lee).

Regarding claim 12, Goda discloses the semiconductor memory device, wherein the control logic comprises:
configured to generate an internal control signal (134; para 0026) in response to a command (instructions of control logic 118; fig. 1) and a pass/fail (passing or failing verify 737; fig. 7); and
a voltage generation control circuit (116; fig. 1) configured to generate control signals (control signals for operating the voltage generator 140; para 0024) for controlling the voltage generator in response to the internal control signal (para 0026), and
wherein the pass/fail is indicating completion or incompletion of the program operation for the specific program state (i.e. have completed programming or not yet completely programmed; para 0026).
Goda, as modified, does not expressly disclose ROM, a pass/fail signal, the pass/fail signal is a signal.
Lee discloses ROM (para 0025), a pass/fail signal (judgement result signal outputted based on pass/fail check; para 0030); the pass/fail signal is a signal (para 0030).
Pass/fails signals are common and well known in the art, as required in memory device operations. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Lee for the purpose of facilitating data accessing schemes by indicating whether the data accessing has been successfully performed as is consistent with known practices in the prior art (para 0030 of Lee).

Regarding claim 13, Goda discloses the semiconductor memory device, wherein the control logic is configured to generate:
the control signals for controlling the voltage generator to generate the first select line voltage (Vsgd_high; fig. 3), when it is determined that the program operation for the specific program state is incomplete (i.e. not completely programmed; para 0072) based on the pass/fail; and
the control signals for controlling the voltage generator to generate the second select line voltage (Vsgd_low; fig. 3), when it is determined that the program operation for the specific program state is completed (Vsgd_low is generated for the one program state after the specific program state is completed; para 0076) based on the pass/fail.
Goda, as modified, does not expressly disclose the pass/fail signal.
Lee a pass/fail signal (judgement result signal outputted based on pass/fail check; para 0030).
Pass/fails signals are common and well known in the art, as required in memory device operations. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Lee for the purpose of facilitating data accessing schemes by indicating whether the data accessing has been successfully performed as is consistent with known practices in the prior art (para 0030 of Lee).

Regarding claim 14, Goda discloses the semiconductor memory device, wherein the voltage generation control circuit comprises:
a register (register 112 including address information; fig. 1, para 0020),
including information on the first select line voltage (i.e. when Vbl is high, the first select line voltage is high; fig. 4) and information on the second select line voltage (i.e. when Vbl is low, the second select line voltage is low; fig. 4), 
wherein the register is configured to output (output the address information to a row decoder 106; fig. 1),
output the information on the first select line voltage or the information on the second select line voltage (Vsgd_high is outputted when the information on the first select line voltage is outputted, i.e. Vbl high, or Vsgd_low is outputted when the information on the second select line voltage is outputted, i.e. Vbl low; fig. 4); and
a select line voltage controller (138; fig. 1) configured to generate the control signals for controlling the voltage generator to generate the first select line voltage or the second select line voltage (para 0045) based on the information on the first select line voltage or the information on the second select line voltage received (Vsgd_high is outputted based on Vbl  high, Vsgd_low is outputted based on Vbl low; fig. 4).
Goda, as modified, does not expressly disclose a register including information on select line voltage; and generate signals based on the information received from the register.
Lee discloses a register (LAT of decoder 141 functions as a register; fig. 3) including information on select line voltage (information to enable output of select line voltage; para 0038); and generated control signals (BSC; fig. 3) based on the information received from the register (LAT; fig. 3).
Registers for storing information are common and well known in the art, as required in memory device operations. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to recognize that the device of Goda is modifiable as taught by Lee for the purpose of facilitating data accessing schemes by utilizing additional logic circuitry for optimizing performance as is consistent with known practices in the prior art (para 0006 of Lee).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN SMET whose telephone number is 571-, fax number 571-273-2267.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 4:30 PM Eastern.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                   /UYEN SMET/
[AltContent: connector]                                                                                 Primary Examiner, Art Unit 2824